Per Curiam.
The relator seeks a writ of mandamus requiring the respondents to issue to it a permit for the erection of a motor vehicle, gasoline and oil station'on its property at the southwest corner of Greenwood avenue and Chambers street in the city of Trenton.
It is not denied that the relator submitted proper plans and specifications and complied with all the requirements upon which to base his application for a permit, but the contention on behalf of the respondents is that the duty of issuing such a permit is reposed in the director of public safety or in the mayor and not in the board of commissioners, to whom the application in the present case was addressed.
It is conceded in the brief of counsel of respondents that the commissioners have, from time to time, issued such permits, but it is said that it Was done improvidently. ft is also *656conceded that the director of public safety and the mayor participated in the meetings of the board, in which the relator’s application for a permit was considered and denied. It appears that it has been the invariable practice of the board to grant the permits. Since the 1st day of January, 1924, more than thirty permits of the character applied fox by the relator have been granted by the board. The relator having complied with all the requirements pertaining to a proper application for a permit, and no sound legal reason having been furnished by the respondents why such permit should bq denied to the relator, we have.concluded that a peremptory mandamus should issue against-the respondents for the issuance of a permit to the relator for the erection of a motor vehicle, gasoline and oil station on its propertjr, according to the plans and specifications submitted.